DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED               Page 1 of 20



                                                                                      SUBSCRIBE




 BACKCHANNEL 07.10.18 01:29 PM




 A LANDMARK LEGAL SHIFT OPENS
 PANDORA’S BOX FOR DIY GUNS
 Cody Wilson makes digital files that let anyone 3-D print untraceable guns. The
 government tried to stop him. He sued—and won.




 FIVE YEARS AGO,




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED               Page 2 of 20



                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED               Page 3 of 20



                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED               Page 4 of 20



                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED               Page 5 of 20



                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED               Page 6 of 20



                                                                                      SUBSCRIBE




 DEFENSE DISTRIBUTED OPERATES




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED               Page 7 of 20



                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED               Page 8 of 20



                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED               Page 9 of 20



                                                                                      SUBSCRIBE




 AFTER HIS LAWYERS




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED              Page 10 of 20



                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED              Page 11 of 20



                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED              Page 12 of 20



                                                                                      SUBSCRIBE




 AFTER A TOUR




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED              Page 13 of 20



                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED              Page 14 of 20



                                                                                      SUBSCRIBE




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED              Page 15 of 20



                                                                                      SUBSCRIBE




 More Great WIRED Stories




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED              Page 16 of 20



                                                                                      SUBSCRIBE



 RELATED VIDEO

 CULTURE

 I Made an Untraceable AR-15 'Ghost Gun' In My Office




       VIEW COMMENTS




         MORE BACKCHANNEL


https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED              Page 17 of 20



                                                                                      SUBSCRIBE




         A Deadly Hunt for Hidden Treasure Spawns an Online Mystery




         BACKCHANNEL

         Inside the 23-Dimensional World of Your Car’s Paint Job




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED              Page 18 of 20



                                                                                      SUBSCRIBE




         The Political Education of Silicon Valley




         One Young Boy's Magnificent Obsession With Fans




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED              Page 19 of 20



                                                                                      SUBSCRIBE




         BACKCHANNEL

         Shadow Politics: Meet the Digital Sleuth Exposing Fake News




         Crispr Can Speed Up Nature—and Change How We Grow Food




         GET BACKCHANNEL'S NEWSLETTER

https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/      7/29/2018
DIY Guns: A Landmark Ruling Opens the Door for Homemade Firearms | WIRED Page 20 of 20
        Case 2:18-cv-01115-RSL Document 29-1 Filed 08/02/18 Page 21 of 119


                                                                                      SUBSCRIBE




           SUBSCRIBE   ADVERTISE    SITE MAP   PRESS CENTER     FAQ   ACCESSIBILITY HELP

          CUSTOMER CARE    CONTACT US    SECUREDROP    T-SHIRT COLLECTION    NEWSLETTER

                                     WIRED STAFF   JOBS   RSS




https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/        7/29/2018
